USDC IN/ND case 3:19-cr-00038-DRL-MGG document 56 filed 07/23/20 page 1 of 1


                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                 SOUTH BEND DIVISION


 UNITED STATES OF AMERICA,

                        Plaintiff,

        v.                                               CAUSE NO. 3:19-cr-38 DRL-MGG

 HENRY E. WOOD,

                        Defendant.


                                             ORDER
       Magistrate Judge Michael Gotsch recommended the denial of Henry Wood’s motion for

temporary release from custody on pandemic and health grounds under 18 U.S.C. § 3142 (ECF 50).

No objections were filed by the July 22, 2020 deadline. Satisfied with the report and recommendation

and because no party has objected, the court ADOPTS the report in its entirety and DENIES Mr.

Wood’s motion for temporary release (ECF 45).

       SO ORDERED.

       July 23, 2020                                 s/ Damon R. Leichty
                                                     Judge, United States District Court
